Citation Nr: 1214041	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  12-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected right knee disorder.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. H

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2009 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By the July 2009 rating decision, the RO denied the TDIU claim.  Thereafter, by the August 2011 rating decision the RO confirmed and continued the prior denial of service connection for depression to include as secondary to service-connected right knee disorder.

The Board acknowledges that the RO reopened the previously denied depression claim, and adjudicated the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony regarding his TDIU claim at a hearing before a decision review officer (DRO) at the RO in September 2011.  He subsequently provided testimony on both of the current appellate issues at a hearing before the undersigned Acting Veterans Law Judge in February 2012.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's TDIU claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for depression by a March 2008 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect the appeal by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in April 2009.

2.  The evidence received since the last prior denial of service connection for depression was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The record reflects that the Veteran's current acquired psychiatric disorder, diagnosed as depression, is secondary to his service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for depression, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection is warranted for major depressive disorder as secondary to service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that service connection is warranted for an acquired psychiatric disorder as secondary to the service-connected right knee disorder.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency is rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended that he has depression secondary to his service-connected right knee disorder.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection was previously denied for depression by a March 2008 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect the appeal by filing a timely Substantive Appeal after a SOC was promulgated in April 2009.  Therefore, that decision is final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence added to the record since the time of the last prior denial includes a September 2010 statement and hearing testimony from D. H., Ph.D., LP (a clinical psychologist) (hereinafter, "Dr. H") to the effect that the Veteran's current acquired psychiatric disorder, diagnosed depression, was secondary to his service-connected right knee disorder.  No such evidence was of record at the time of the prior denial.  Thus, there is evidence which specifically addresses the basis of the prior denial.  Although Dr. H contributed a 2008 statement that was of record at the time of the last prior denial, it focused upon the symptomatology and impairment the Veteran experienced from his acquired psychiatric disorder, not the etiology thereof.  

The Board also notes the Court has held that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for depression was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

Initially, the Board notes that there is no indication of any psychiatric problems in the Veteran's service treatment records or for years thereafter.  In fact, his psychiatric condition was clinically evaluated as normal on his May 1982 discharge examination.  Further, a January 1983 VA medical examination found his nervous system (neurological, psychiatric and personality) to be grossly intact.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that there is no competent medical evidence which relates the etiology of the Veteran's current acquired psychiatric disorder directly to his period of active duty, nor does he contend otherwise.  Rather, his claim is based solely upon this disability being secondary to his service-connected right knee disorder.

The Board observes that in the September 2010 statement, Dr. H noted her qualifications, that she had worked with the Veteran since March 2008, and that it was her opinion that the Veteran's severe level of depression was most likely caused by his experiences of chronic pain from his knee injury that was a service-connected disorder.  Dr. H provided similar testimony at the February 2012 Board hearing, as well as additional details regarding her rationale for this opinion.

The Board acknowledges that the Veteran underwent a VA mental disorders examination in February 2011, which diagnosed major depression, recurrent, mild to moderate.  Further, while the examiner opined that the Veteran's depression was less likely as not caused by the right knee disability, based upon examination of the Veteran and review of CPRS, the examiner acknowledged that the Veteran appeared to be dealing with depression for the last few years which "may be a consequence of prolong knee injury."  The examiner also stated that other factors (relationship, history of drinking, legal problems, etc.) "could" also contribute to onset of depression.  Significantly, the examiner did not eliminate the service-connected right knee disorder as a cause of the current depression and in identifying other factors as 'mere possibilities' as well, he does not in effect definitively rule out the right knee as a causative factor.  

In short, the competent medical professionals who have evaluated this claim agree that the current depression is either 'possibly due to' or 'due to' the service-connected right knee disorder.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.  Moreover, to the extent conditions/factors other than the service-connected disability contributed to the onset of the Veteran's depression, this appears to go to the appropriate rating to be assigned and not the issue of whether service connection is warranted on a secondary basis pursuant to 38 C.F.R. § 3.310.

Resolving all reasonable doubt in favor of the Veteran, the record reflects that the Veteran's current acquired psychiatric disorder, diagnosed as depression, is secondary to his service-connected right knee disorder.  Therefore, service connection is warranted pursuant to 38 C.F.R. § 3.310.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for depression, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Entitlement to service connection for major depressive disorder as secondary to service-connected right knee disorder is granted.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the reasons detailed above, the Board has determined that service connection is warranted for depression as secondary to service-connected disability.  However, no disability rating has been assigned for the depression, nor was this disability taken into consideration when the TDIU claim was adjudicated below.  Moreover, the evidence of record reflects the Veteran does experience occupational impairment as a result of the depression.  Therefore, the Board finds that resolution of the TDIU claim requires both the assignment of an initial disability rating for the depression, and consideration of the occupational impairment caused by the depression.  In short, resolution of the TDIU claim is inextricably intertwined with these actions, and the Board must defer adjudication of the TDIU claim until such actions have been completed.  Consequently, a remand is required to ensure these actions are completed.

The record also reflects the Veteran testified he was found to be unemployable by the Social Security Administration (SSA), and is in receipt of disability benefits as a result thereof.  He also indicated at his September 2011 DRO hearing that these benefits were due to both his right knee disorder and depression.  However, the evidence assembled for the Board's review does not reflect records were ever requested from the SSA.  

The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Moreover, as the Veteran indicated he is in receipt of SSA disability benefits due to a combination of his service-connected right knee disorder and now service-connected depression, these records do appear to be relevant to the adjudication of his TDIU claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Therefore, a remand is also required to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Inasmuch as the assignment of the initial disability rating for the Veteran's now service-connected depression is deemed to be "inextricably intertwined" with the issue of entitlement to a TDIU due to service-connected disabilities, the AMC/RO should take appropriate adjudicative action, and provide the Veteran and representative, notice of the determination and the right to appeal.  If a timely Notice of Disagreement is filed, the Veteran and representative, if any, should be furnished with a Statement of the Case and given time to respond thereto.

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the TDIU claim.  The AMC/RO's decision should reflect consideration of occupational impairment attributed to the Veteran's now service-connected depression, as well as any other service-connected disability.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the RO last adjudicated the TDIU claim, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


